Since the only attack on the information was by motion for arrest of judgment after trial, I think the conclusion reached in this case is correct. However, as against a motion to quash or demurrer, I regard the information fatally defective as a criminal pleading in a case like this. The rule is well settled that an indictment or information must not only be in the English language, but must be entirely so, insofar as its material averments necessary to make out an offense are concerned. See: 14 R.C.L., page 176, and cases cited. The Latin phrase, "per os," is of no more common understanding in the English language as comprehended by the class of society which is likely to commit a crime against nature than is the Latin phrase, "casus filiusnullius," a conveyor of meaning in a slightly higher class of the immoral wherein Latin expressions, as a means of speech, are equally as little generally understood. Persons charged with crime should be informed in comprehensible English with what they are accused in an indictment or information.
BROWN, J., concurs. *Page 81